          Case 4:20-cv-00846-LPR Document 6 Filed 08/12/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KENNETH RAY PITTS                                                                       PLAINTIFF
ADC #085938

v.                               Case No. 4:20-CV-00846-LPR


EDWARD O’DELL MOODY, et al.                                                         DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Kenneth Ray Pitts’ Complaint is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUGDED this 12th day of August, 2020.



                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
